9Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowan et al (US 4360438) and Hilker et al (US 2009/0082235 A1). The examiner notes that the method of making an additive does not further limit a lubricant composition.
Regarding claims 19-24, Rowan teaches a lubricant composition (abstract) for use in industrial gears (column 1 lines 13-15, column 3 lines 1-5) that contains:
A. A base oil which is mineral or synthetic, see column 3 lines 1-9
B. A sulfurized olefin with at least 40% sulfur by weight, see column 1 lines 63-65
C. Other additives known in the art. This includes demulsifiers and rust inhibitors and other additives. See column 3 lines 15-20.
Rowen does not specifically state the use of a benzotriazole matching the Markush structure of claim 19.
Hilker teaches a lubricant composition for use in gears (abstract, p 52) a copper passivator (which is a form of corrosion inhibitor) which matches the Markush structure of claim 19. See p 14-15. This is used in the amount of 0.001% to 1% of the composition, see p 16.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the rust inhibitor of Hilker in the amount taught by Hilker in invention of Rowen. Rowen already calls for use of such an additive, and the benzotriazole of Hilker is an effective rust inhibitor for a gear lubricant composition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771